Per Curiam.
A verdict was rendered in favor of the plaintiff in this case for $300 as punitive damages and the defendants were allowed a rule for a new trial.
Among the reasons urged for making the rule absolute are that the verdict is contrary to the weight of the evidence; contrary to the charge of the court; that punitive damages, were awarded, but no damages compensatory for the injuries inflicted on the plaintiff’s person.
All of these reasons, we think, are well founded, and the rule will be made absolute.